t c memo united_states tax_court jackie h hunt petitioner v commissioner of internal revenue respondent docket no filed date hugh o mussina for petitioner rodney j bartlett for respondent memorandum opinion dinan special_trial_judge respondent determined that petitioner was liable for the following additions to tax for taxable_year dollar_figure under sec_6653 percent of the interest due on an dollar_figure deficiency under sec_6653 and dollar_figure under sec_6661 unless otherwise indicated section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for additions to tax for negligence under sec_6653j whether petitioner is liable for the addition_to_tax fora substantial_understatement under sec_6661 whether this court has jurisdiction to review the sec_6621 tax- motivated interest assessed by respondent and remaining unpaid by petitioner and if this court does have jurisdiction to review the tax-motivated interest whether such interest was properly assessed in this case ’ the issues in this case concern petitioner’s participation as a limited_partner in yuma mesa jojoba ltd yuma mesa or the partnership ‘in her petition as twice amended petitioner raised the additional issues of alleged errors by respondent in determining the correct amount of interest the possible applicability in this case of sec_6404 regarding suspension of interest and penalties and the denial of a request for abatement of interest petitioner however did not include these issues in either her trial memorandum or her post-trial brief we therefore consider them to have been abandoned the underlying deficiency in this case is based upon a computational adjustment made by respondent in accordance with partnership level adjustments those adjustments were upheld by this court in cactus wren jojoba ltd v commissioner tcmemo_1997_504 in that case this court reviewed respondent’s determinations with respect to yuma mesa and a related partnership we held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent’s disallowance of dollar_figure in research_and_experimental_expenditures claimed by continued some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in mason texas on the date the petition was filed in this case petitioner is a retired medical doctor who was practicing as an anesthesiologist in she spent years as a student in postsecondary education and at some time was on the teaching staff of southwestern medical school and children’s medical center over the years petitioner has had experience in several investments other than yuma mesa including other partnership interests rental properties stocks and mutual funds petitioner learned of the yuma mesa investment opportunity from a personal friend dr sam huggins dr huggins talked to the promoters of the partnership who in turn contacted petitioner petitioner then met with the promoters including raymond h meinke and as a result of this meeting agreed to invest in the partnership prior to learning of yuma mesa petitioner had developed an interest for and possessed general knowledge concerning jojoba and its potential medical and cosmetic applications petitioner however did not continued yuma mesa we described the research_and_development agreement entered into by the partnership as mere window dressing designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through the mechanism of a large upfront deduction for expenditures that in actuality were capital contributions id - independently research the current market for jojoba its availability or prices or cash-flow projections neither did she independently investigate the principals controlling yuma mesa according to the private_placement memorandum distributed by the promoters of yuma mesa the partnership was organized to engage in research_and_development and thereafter participate in the marketing of the products of the jojoba plant interests in the partnership were offered for dollar_figure each payable by cash of dollar_figure and a 4-year promissory note of dollar_figure bearing percent annual interest yuma mesa was organized as a limited_partnership with two cogeneral partners the general partners g dennis sullivan and william woodburn were lawyers the private_placement memorandum listed no experience of either outside the legal field yuma mesa was to enter into a research_and_development agreement with hilltop plantations inc hilltop which would in turn enter into a farming subcontract with its wholly owned subsidiary mesa plantations inc mesa hilltop was then to enter into an experimental agricultural lease with hilltop ventures a general_partnership with identical ownership as hilltop this lease was to be assigned to mesa upon completion of the research_and_development finally hilltop was to enter into a research_and_development management agreement with - agricultural investments inc which was to be the manager of the project hilltop as well as mesa and hilltop ventures was controlled by four individuals these individuals were mr meinke president director and shareholder keith a damer vice president secretary director and shareholder marlin g peterson vice president treasurer director and shareholder and cecil r almand shareholder the three officer directors of hilltop were all listed as certified public accountants with expertise in the tax field the private_placement memorandum listed no experience of any of the officer directors or shareholders which is relevant to the farming of jojoba the private_placement memorandum contained language specifically alerting investors to the planned deduction of the research_and_development costs as well as other tax risks involved in making an investment in the partnership the document also contained an opinion letter stating that the research_and_development agreement contained therein met the requirements of sec_174 a copy of this document was distributed to petitioner but she did not thoroughly review it potential investors were required to provide information concerning any previous experience in tax_shelter investments and the subscription agreement required investors to initial a -- - statement that the investor had been advised to consult with an attorney concerning the tax consequences of the investment petitioner purchased two interests in yuma mesa in date at the time she purchased the interests she knew of the sizeable tax benefits that the promoters projected the partners would receive for taxable_year petitioner was issued a schedule_k-1 by the partnership which reflected a dollar_figure ordinary_loss for taxable_year at this time petitioner had just recently contributed only dollar_figure in cash to the partnership as a limited_partner petitioner did not participate in the activities of the partnership she did not hear of yuma mesa until several years later when she was contacted by other limited partners who were concerned that they were being treated unfairly by the general partners and that their investments might have been diverted into another partnership on petitioner’s federal_income_tax return for taxable_year she reported dollar_figure in compensation from her professional association and dollar_figure in other income from this she subtracted a dollar_figure loss as reported on schedule e on the spetitioner testified that she was uncertain of the amount of cash she contributed in because nothing else in the record indicates petitioner’s investment varied from that which was stated in the private_placement memorandum we accept this document’s stated terms as accurately reflecting petitioner’s investment - schedule e she reported two rental losses totaling dollar_figure two partnership losses totaling dollar_figure including her dollar_figure distributive_share of yuma mesa’s loss and a gain from another partnership of dollar_figure after examining yuma mesa’s partnership return for taxable_year respondent disallowed the dollar_figure deduction claimed as research_and_development costs and increased the partnership’s income by a total of dollar_figure respondent’s determinations were upheld in their entirety by this court respondent subsequently determined that petitioner’s portion of the partnership level adjustment resulted in an dollar_figure deficiency respondent issued petitioner a statutory_notice_of_deficiency determining additions to tax under sec_6653 a and in the respective amounts of dollar_figure percent of the interest due on an dollar_figure deficiency and dollar_figure the first issue for decision is whether petitioner is liable for additions to tax for negligence under sec_6653 and sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional_disregard_of_rules_and_regulations - - negligence is defined to include any failure to reasonably attempt to comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 generally courts look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether a taxpayer was negligent see 82_f3d_918 9th cir affg tcmemo_1994_217 however the court_of_appeals for the fifth circuit to which appeal lies in this case has held that the proper inquiry in negligence cases is whether the taxpayer was reasonable in claiming the loss see 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 chamberlain v commissioner supra pincite we will therefore focus on the reasonableness of petitioner’s claiming the loss on her return petitioner argues that she was not negligent because she relied on the advice of professionals---mr meinke and mr mussina--in claiming the loss good_faith reliance on professional advice concerning tax laws is a defense to the negligence penalties see chamberlain v commissioner supra pincite the advice must be objectively --- - reasonable and must not be from one with an inherent conflict of interest or from one with no knowledge concerning the matter upon which the advice is given see id the advice petitioner allegedly received from mr meinke fails as a defense to negligence due to the clear presence of a conflict of interest see id 91_tc_524 mr meinke was a promoter of the yuma mesa partnership and was a principal in the related entities thus any reliance on mr meinke by petitioner was not reasonable petitioner asserts that she also received advice concerning the proper tax treatment of the loss from mr mussina mr mussina was an accountant and attorney who had prepared tax returns for petitioner and advised her concerning legal matters such as the creation of a deferred_compensation plan for her professional association the only evidence in the record supporting petitioner’s assertion that she relied upon mr mussina is petitioner’s testimony that she made an inquiry into the legality of the partnership to which mr mussina answered that the partnership appeared to be legal and properly put together no testimony was given that she inguired into the proper tax treatment of the partnership loss no corroborating evidence for the general advice was presented the alleged advice was sought before petitioner made her investment and not at the time she filed her return petitioner could not recall -- - whether she visited mr mussina in person or sent him papers to review she could not recall whether he provided her with a written opinion and she could not recall whether she was billed for the advice the facts in this case are similar to those in glassley v commissioner tcmemo_1996_206 in that case we found that the taxpayers--- acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance id similarly petitioner in this case acted on her enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment there is no reliable evidence in the record suggesting the exact nature of the advice that was given or upon what facts such advice was based petitioner has failed to establish that she consulted with mr mussina concerning the proper tax treatment of the partnership loss or even if she had that her reliance on such advice was reasonable or in good_faith see id chamberlain v commissioner supra pincite in her brief petitioner cites 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in kantor the court_of_appeals for the ninth circuit held that the taxpayers were not negligent because they were not acting unreasonably in claiming a sec_174 deduction for the development of computer_software the court noted the almost complete absence of case law interpreting sec_174 at the time the taxpayers claimed the deduction and stated that the taxpayers reasonably could have been led to believe by the general partner’s experience and involvement with the research project that they were entitled to the deduction the court further stated at the time appellants invested there were few if any warning signs that they would not be entitled to the deduction id pincite3 in this case we have held that petitioner’s reliance upon mr meinke’s advice was not reasonable because of the inherent conflict of interest furthermore petitioner has not established that she received advice concerning the deduction from anyone independent of the investment or that she conducted her own investigation into the propriety of the deduction petitioner may not rely upon a lack of warning as a defense to negligence where there is no evidence that a reasonable investigation was ever made which would have allowed her to discover such a lack of warning petitioner also cites 902_f2d_380 5th cir revg tcmemo_1988_408 the relevancy of heasley to petitioner’s situation is unclear unlike the taxpayers in heasley petitioner is not a moderate income blue collar investor without prior investment experience who relied upon financial advisers and accountants in making an investment and claiming a loss on the contrary she was a medical doctor with previous involvement in several other types of investments furthermore petitioner did not thoroughly review the private_placement memorandum despite her investment experience and made little or no effort to monitor her investment we uphold respondent’s determination that petitioner is liable for the sec_6653 and additions to tax for negligence the second issue for decision is whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure see sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement which the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper see sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement see sec_6661 b c substantial_authority exists when the weight of authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions see sec_1 b income_tax regs petitioner argues that no authority other than the statute itself existed at the time she claimed the loss lack of authority however necessarily cannot provide the substantial_authority required under the statute and regulations adequate_disclosure may be made either in a statement attached to the return or on the return itself if it is in accordance with the requirements of revproc_83_21 1983_1_cb_680 see sec_1 b c income_tax regs nothing in the record indicates petitioner attached a statement to her return revproc_83_21 applicable to tax returns filed in lists information which is deemed sufficient disclosure with respect to certain items none of which are involved in this case if disclosure is not made in compliance with the regulations or the revenue_procedure adequate_disclosure on the return may still be satisfied if sufficient information is provided to enable respondent to identify the potential controversy involved see schirmer v commissioner 89_tc_277 petitioner argues that the deduction was clearly indicated on the return merely claiming the loss without further explanation was not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted finally sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith we review the secretary’s failure to waive the addition_to_tax for abuse_of_discretion see 110_tc_189 petitioner argues that she acted in good_faith and reasonably relied upon mr meinke and mr mussina in claiming the loss however nothing in the record indicates petitioner requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a request we cannot review respondent’s determination for an abuse_of_discretion see id because petitioner did not have substantial_authority for her treatment of the partnership loss and did not adequately -- - disclose the relevant facts of that treatment we uphold respondent on this issue the third issue for decision is whether this court has jurisdiction to review the sec_6621 tax-motivated interest assessed by respondent sec_6621 formerly sec_6621 d --as in effect for taxable years for which returns were due prior to for interest accruing after 1984--provides an increased rate of interest for substantial underpayments attributable to tax-motivated transactions this court generally lacks jurisdiction to redetermine interest prior to an entry of a decision redetermining a deficiency see sec_7481 as currently in effect rule pen coal corp v commissioner t cc furthermore this court generally does not have jurisdiction to review respondent’s assessment of sec_6621 tax-motivated interest in affected_item proceedings such as in the present case even though the tax- motivated interest is an affected_item which requires a partner level determination see 95_tc_209 greene v commissioner tcmemo_1995_105 a narrow exception to this rule applies if a taxpayer has paid the assessed tax-motivated interest and subsequently invokes the overpayment jurisdiction of this court under sec_6512 see 97_tc_548 -- - petitioner nevertheless argues that this court has jurisdiction to review such assessments under sec_6621 c sec_6621 provides as follows jurisdiction of tax_court --in the case of any proceeding in the tax_court for a redetermination of a deficiency the tax_court shall also have jurisdiction to determine the portion if any of such deficiency which is a substantial_underpayment attributable to tax_motivated_transactions respondent presumably determined that the underlying deficiency in this case was a substantial_underpayment attributable to a tax-motivated transaction this court does not have jurisdiction to review the underlying deficiency however because it was a computational adjustment made pursuant to an adjustment to a partnership_item determined in a partnership proceeding see 93_tc_730 thus because the underlying deficiency is not before this court sec_6621 cannot confer jurisdiction on this court to determine what portion of such underlying deficiency is attributable toa tax-motivated transaction furthermore although each addition_to_tax at issue in this case is a deficiency within the meaning of sec_6621 sec_6621 excludes additions to tax from the definition of substantial_underpayment attributable to tax_motivated_transactions thereby precluding review under sec_6621 see white v commissioner supra pincite petitioner further argues that this court has jurisdiction over this matter because the amount assessed by respondent under the authority of sec_6621 18s a penalty not interest tax-motivated interest is clearly interest prescribed in the same manner as all interest---under sec_6601 at the rate set forth in sec_6621 even if the interest could be considered a penalty it is nonetheless prescribed by sec_6601 and therefore subject_to the same jurisdictional restrictions as regular_interest prescribed by sec_6601 a see pen coal corp v commissioner supra pincite because the record does not indicate that petitioner has paid the sec_6621 tax-motivated interest assessed by respondent this court does not have jurisdiction to review its assessment based upon this holding we do not reach the issue of whether such interest was properly assessed in this case to reflect the foregoing decision will be entered for respondent
